             Case 1:21-cv-00514-N/A Document 7            Filed 09/15/21      Page 1 of 8




                 UNITED STATES COURT OF INTERNATIONAL TRADE

                                                                    )
 JA SOLAR INTERNATIONAL LIMITED,                                    )
 JA SOLAR USA INC.,                                                 )
                                                                    )
                                        Plaintiffs,                 )
                                                                    )      Ct. No. 21-00514
                                v.                                  )   Nonconfidential Version
                                                                    )
 UNITED STATES,                                                     )
                                                                    )
                                        Defendant.                  )
                                                                    )

                                           COMPLAINT

        Plaintiffs JA Solar International Limited, a foreign exporter of subject merchandise, and

JA Solar USA Inc., an importer of subject merchandise (collectively, “JA Solar”), by and through

their counsel, allege as follows:

                           I.        PROCEEDING UNDER REVIEW

        1.      This action seeks judicial review of certain aspects of the Final Results of the fifth

administrative review of the antidumping duty (“AD”) order on certain crystalline silicon

photovoltaic product from Taiwan by the U.S. Department of Commerce (“Commerce”). See

Certain Crystalline Silicon Photovoltaic Products From Taiwan: Final Results of Antidumping

Duty Administrative Review; Partial Rescission of Antidumping Duty Administrative Review;

Final Determination of No Shipments; 2019-2020, 86 Fed. Reg. 49,509 (Dep’t Commerce Sept.

3, 2021) (“Final Results”), and accompanying Issues and Dec. Mem. (“Final I&D Mem.”). The

review in question covers entries of certain crystalline silicon photovoltaic product (“solar

products”) covering the period of review (“POR”) from February 1, 2019, through January 31,

2020.
             Case 1:21-cv-00514-N/A Document 7              Filed 09/15/21    Page 2 of 8




                      II.    JURISDICTION AND STANDARD OF REVIEW

        2.         JA Solar brings this action pursuant to the Tariff Act of 1930, as amended (the

“Act”), sections 516A(a)(2)(A)(i)(I) and 516A(a)(2)(B)(iii), 19 U.S.C. § 1516a(a)(2)(A)(i)(I);

(B)(iii) (2018).

        3.         This Court has jurisdiction pursuant to 28 U.S.C. § 1581(c) and sections

516A(a)(2)(A)(i)(I), (B)(iii) of the Act, 19 U.S.C. § 1516a(a)(2)(A)(i)(I), (B)(iii).

        4.         The standard of review, as set forth in section 516A(b)(1)(B)(i) of the Act,

19 U.S.C. § 1516a(b)(1)(B)(i), is whether the determinations, findings or conclusions of

Commerce were “unsupported by substantial evidence on the record, or otherwise not in

accordance with law.”

                                          III.    STANDING

        5.         JA Solar, collectively, consists of a foreign exporter and domestic importer of the

subject merchandise who participated in the underlying review by submitting rebuttal or clarifying

information as well as a case brief. JA Solar is, therefore, an “interested part{y}” within the

meaning of sections 771(9)(A) and 516A(f)(3) of the Act, 19 U.S.C. § 1677(9)(A) and 1516a(f)(3).

        6.         Accordingly, JA Solar has standing to commence this action pursuant to 28 U.S.C.

§ 2631(c).

                              IV.     TIMELINESS OF THIS ACTION

        7.         On September 3, 2021, Commerce published the Final Results in the Federal

Register.

        8.         JA Solar filed a summons concurrently with this complaint, within 30 days of the

publication in the Federal Register of the Final Results.



                                                    2
            Case 1:21-cv-00514-N/A Document 7          Filed 09/15/21   Page 3 of 8




       9.      Thus, JA Solar’s summons and complaint are timely filed pursuant to 19 U.S.C. §§

1516a(a)(2)(A)(i) and (B)(iii) and USCIT R. 3(a)(2), 6(a).

                              V.      STATEMENT OF FACTS

       10.     Commerce initiated the AD investigation of solar products from Taiwan on January

22, 2014, following the filing of the petition on December 31, 2013. See Certain Crystalline

Silicon Photovoltaic Products From the People's Republic of China and Taiwan: Initiation of

Antidumping Duty Investigations, 76 Fed. Reg. 70,966 (Dep’t Commerce Jan. 29, 2014). The

International Trade Commission (the “Commission”) simultaneously conducted its investigation.

See Crystalline Silicon Photovoltaic Cells and Modules From China; Institution of Antidumping

and CVD Investigations and Scheduling of Preliminary Phase Investigations, 79 Fed. Reg. 1,389

(Int’l Trade Comm’n Dec. 31, 2013).

       11.     On February 18, 2015, Commerce issued an AD order on solar products from China

following an affirmative countervailing duty determination and an affirmative injury

determination by the Commission. See Certain Crystalline Silicon Photovoltaic Products From

Taiwan: Preliminary Results; Preliminary Intent To Rescind and Partial Rescission of

Antidumping Duty Administrative Review; and Preliminary Determination of No Shipments;

2019–2020, 86 Fed. Reg. 22,630, 22,632 (Dep’t Commerce Apr. 29, 2021), and accompanying

Dec. Mem. at 1 (“Prelim. Dec. Mem.”).

       12.     Throughout March 2020, certain interested parties requested that Commerce

conduct an administrative review of the AD order on solar products from Taiwan. See Prelim.

I&D Mem. at 2. Based on these requests for an administrative review, Commerce initiated the

fifth administrative review on April 8, 2020, covering the POR from February 1, 2019, through

January 31, 2020. See id. at 1-2.



                                                3
            Case 1:21-cv-00514-N/A Document 7                 Filed 09/15/21     Page 4 of 8
                                                         NONCONFIDENTIAL DOCUMENT
                                                  CONFIDENTIAL INFORMATION REMOVED

         13.        As part of its administrative review proceeding, Commerce selected two mandatory

respondents: (1) Inventec Solar Energy Corporation (ISEC) and E-TON Solar Tech. Co., Ltd.

(ETON) (collective, “ISEC/E-TON”) and (2) United Renewable Energy Co., Ltd. (“URE”). See

id. at 3.

         14.        From September 2020 through April 2021, Commerce received timely responses

from ISEC and URE to its AD questionnaire and supplemental questionnaires. See Prelim. I&D

Mem. at 3.

         15.        In its response to Section A of Commerce’s AD questionnaire, ISEC reported that

it had sales to [            ] where it was directed by its customer to “ship the solar cells to producers

of modules in a third country.” Prelim. Dec. Mem. at 13. ISEC maintained that it considers these

sales to be reportable U.S. EP sales because it had “knowledge, at or prior to the time of sale, based

on email communications or other sales documentation that such sales are destined for the United

States after being assembled into solar modules.” See id.

         16.        Commerce issued a supplemental questionnaire to ISEC requesting clarification of

certain language in the sales contract between ISEC and [               ] as well as asking for additional

supporting evidence from ISEC that it had knowledge that its sales to [                  ] were destined

for the United States. See Final I&D Mem. at Cmt. 2. In response, ISEC submitted WeChat

communications between itself and [                 ] demonstrating that both parties had knowledge of

the ultimate U.S. destination of ISEC’s solar cells after they were assembled into modules in an

intermediary third-country. See id. Additionally, ISEC provided affidavits from itself and [
                                                                                                      ■

-     ] as well as purchase orders attached to emails from [              ] establishing that both parties

were aware that the ultimate destination for ISEC’s solar cells was the United States. See id.




                                                      4
          Case 1:21-cv-00514-N/A Document 7                 Filed 09/15/21    Page 5 of 8
                                                      NONCONFIDENTIAL DOCUMENT
                                               CONFIDENTIAL INFORMATION REMOVED

       17.     On April 6, 2020, [           ] submitted clarifying factual information on the record

demonstrating the “full traceability for the solar cells from ISEC’s production facility to the U.S.

and proof that every sale from ISEC to { [                ] } during the POR was a sale to the U.S.

market.” Id. Specifically, [




                                                                                                 -
                                                                     ].

       18.     On April 23, 2021, Commerce issued its Preliminary Results and assigned ISEC a

preliminary dumping margin of 32.54 percent. Prelim. Results, 86 Fed. Reg. at 22,632. In the

Preliminary Results, Commerce excluded ISEC’s sales of solar cells to [                   ] that were

assembled into solar modules an intermediary third-country prior to importation into the United

States from its dumping margin calculation. See Prelim Dec. Mem. at 14. Despite significant

record evidence to the contrary, Commerce summarily determined that ISEC did not possess

knowledge of the ultimate destination of its merchandise because ISEC “expressed uncertainty

regarding the ultimate destination of the merchandise at the time of the sales at issue, despite the

information that it received from its customer regarding the intended destination.” Id. Commerce,

therefore did not include these sales to [            ] in ISEC’s entity margin calculation. See id.




                                                  5
             Case 1:21-cv-00514-N/A Document 7              Filed 09/15/21     Page 6 of 8
                                                         NONCONFIDENTIAL DOCUMENT
                                                  CONFIDENTIAL INFORMATION REMOVED

          19.     On June 8, 2021, JA Solar submitted a case brief for Commerce’s consideration

prior to issuing the Final Results. See Final I&D Mem. at 3. JA Solar argued that Commerce

wrongfully excluded sales from ISEC to [                ] that were then sent to an intermediary third-

country for further processing before eventual sale to the United States. See Final I&D Mem. at

Cmt. 2. JA Solar noted that no independent parties submitted any information to rebut, clarify or

correct ISEC’s claim. See id. Further, JA Solar maintained that Commerce failed to find any

deficiencies in ISEC’s responses to Commerce’s requests, nor did Commerce provide ISEC with

an opportunity to clarify the information it submitted in its AD questionnaire and supplemental

questionnaire responses in support of its claim that it had knowledge of the U.S. destinations for

its solar cells at the time of sales. See id. [            ] contended that once Commerce engaged

with the record, there was only one reasonable conclusion– that ISEC had knowledge, exceeding

Commerce’s threshold of both “knowing” and “having reason to know” (i.e, having constructive

knowledge), that its sales to [             ] were ultimately destined for the United States. See id.

Any uncertainty concerning the boilerplate sales contract, according to JA Solar, was superseded

by the admission by ISEC that it had knowledge of the ultimate destination of its sales to [
                                                                                                   ■

-        ], a claim it then supported with significant evidence.

          20.     On September 3, 2020, Commerce published the Final Results, calculating a

dumping margin of 21.87 percent for ISEC. Final Results, 86 Fed. Reg. at 49,511.

          21.     In the Final Results, Commerce continued to exclude ISEC’s sales to [               ]

from its dumping margin calculation. See Final I&D Mem. at Cmt. 2. Commerce acknowledged

that [             ] sold the solar modules assembled using ISEC’s solar cells to the United States,

but nonetheless found “that the record lacks documentary support for ISEC’s claim that it had

knowledge at the time of sale to {its} customer, that {its solar cells} were destined for the United



                                                    6
          Case 1:21-cv-00514-N/A Document 7              Filed 09/15/21      Page 7 of 8
                                                     NONCONFIDENTIAL DOCUMENT
                                              CONFIDENTIAL INFORMATION REMOVED

States.” See id. Commerce set forth that it applied its “knowledge test” to determine the first party

in a supply chain that had knowledge of the U.S. destination. See id. Under its knowledge test,

Commerce “considers both a seller’s actual knowledge (knew) and imputed knowledge (should

have known) of the final destination of the subject merchandise at the time of sale.” Id. Commerce

maintained that its practice is to analyze “documentary or physical evidence” as that “type of

evidence is more probative, reliable and verifiable than statements or declarations.” Id. Commerce

concluded that “{t}he essential facts are clear on the record, and these facts do not support ISEC’s

contention that it actually knew, or should have known, that the U.S. was the ultimate destination

of the merchandise at issue” and “the first party that did have such unambiguous knowledge was

{[           ]}.” Id. Ignoring substantial record evidence to the contrary, Commerce continued to

find that “the contract terms agreed upon by {the} parties deliberately left ambiguous the ultimate

destination of the merchandise.” Id.

                           VI.     STATEMENT OF THE CLAIMS

                                            COUNT I

       22.      JA Solar herein incorporates by reference paragraphs 1 through 21, supra, of this

complaint.

       23.      Commerce’s decision to exclude ISEC’s sales of solar cells to [           ] that were

assembled into solar modules in an intermediary third-country prior to importation into the United

States from its dumping margin calculation was unsupported by substantial evidence and otherwise

not in accordance with law because Commerce misapplied the statute, ignored copious record

evidence demonstrating ISEC’s knowledge of the ultimate destination of its solar cells at the time

of the sale and contradicted its own standard practice with respect to the knowledge test.




                                                 7
         Case 1:21-cv-00514-N/A Document 7              Filed 09/15/21      Page 8 of 8
                                                   NONCONFIDENTIAL DOCUMENT
                                            CONFIDENTIAL INFORMATION REMOVED

               DEMAND FOR JUDGMENT AND PRAYER FOR RELIEF

      WHEREFORE, and as challenged herein, JA Solar respectfully prays that this Court:

      (1) find that Commerce’s action as described in Count I was unsupported by substantial

      evidence and otherwise not in accordance with law;

      (2) order Commerce to include ISEC’s sales of solar cells to [                 ] that were

      assembled into solar modules in an intermediary third-country prior to importation into the

      United Sates in Commerce’s dumping margin calculation as set forth in Count I;

      (3) order Commerce to recalculate the dumping margin assigned to ISEC in the

      administrative review by correcting the error set forth in Count I, including an importer-

      specific rate for [                   ];

      (4) order Commerce to publish amended Final Results in the Federal Register in

      accordance with a final decision by this Court in this matter;

      (5) order Commerce to issue liquidation instructions to U.S. Customs and Border

      Protection consistent with this Court’s decision; and

      (6) provide such other relief as this honorable Court deems proper.



                                                     Respectfully submitted,


Date: September 15, 2021                             /s/ Jeffrey S. Grimson
                                                     Jeffrey S. Grimson
                                                     Bryan P. Cenko
                                                     Mowry & Grimson, PLLC
                                                     5335 Wisconsin Avenue NW, Suite 810
                                                     Washington, DC 20015
                                                     202-688-3610 (phone)
                                                     trade@mowrygrimson.com
                                                     Counsel to JA Solar




                                                 8
